                                        I
UNITED STATES DISTRICT !COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

               -     against

ABRAHAM HERNANDEZ,                                                  19 CR 97     (VM)

                                            Defendant.              SCHEDULING ORDER


VICTOR MARRERO, United: States District Judge.
                                    I
     It   is       hereby   o*dered           that   the           evidentiary     hearing
                                    I

currently scheduled to/ be held on Thursday, December 5, 2019
at 2:00 p.m. shall be ¾escheduled to Tuesday, January 7, 2020
                                I
at 10:30 a.m.


SO ORDERED.

                                :
Dated: New York, New jork
       December 5, 20i9

                            I
                            I

                            I
                            I




                                               ~ - - -
                                                                     U.S.D.J.




                                                           1         Ml:..NT
                                                                     •
                                                               l      .
                                                         i' . ' . .':TRONICALLY FILf·n
                                                         i •C#: 1l.J .
                                                                                             l



                                                         L~~,'. ,. ): 711k: ; J1
